Exhibit 10.1
 
AMENDED AND RESTATED
 
SECURITIES PURCHASE AGREEMENT
 
THIS AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT is made and entered into
as of October 1, 2009, by and among Tremisis Energy Acquisition Corporation II,
a Delaware corporation (“Parent”), Asiana IDT Inc., a Korean company
(“Company”), and Asiana Airlines, Inc., a Korean company (“Asiana” or the
“Stockholder”). (Each of the above party, “party,” and collectively “parties,”
unless the context requires otherwise).
 
RECITALS
 
A.           Asiana is the direct and beneficial owner of all of the outstanding
capital stock (“Company Common Stock”) of the Company.
 
B.           Subject to the terms and conditions of this Agreement (defined
below), Parent at the Closing (defined below), shall acquire, by an issuance of
its capital stock and payment of cash as provided hereunder, all of the Company
Common Stock from Asiana (“Company Common Stock Purchase”).  The term
“Agreement” as used herein refers to this Securities Purchase Agreement,
originally executed as of July 30, 2009 and amended and restated as of October
1, 2009, and as the same may be further amended from time to time, and all
schedules hereto. For the purpose of this Agreement, the capital stock of Parent
shall be referred to as “Parent Common Stock.”
 
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
 
THE COMPANY COMMON STOCK PURCHASE
 
1.1          Purchase and Sale.  Upon the terms and subject to the conditions
hereof, at the Closing (as defined below), Asiana shall sell, transfer, assign
and convey to Parent, and Parent shall purchase from Asiana, all of the right,
title and interest of Asiana in and to the Company Common Stock representing all
of the issued and outstanding Company Common Stock.
 
1.2          Purchase Price.
 
(a)           Subject to adjustment as hereinafter set forth, the aggregate
purchase price (“Purchase Price”) to be paid by Parent to Asiana or its
designees for the Company Common Stock shall be the following:
 
 

--------------------------------------------------------------------------------

 

(i)           The United States dollar (“USD”) 57,109,050 in cash; and
 
(ii)           certificates representing, in the aggregate, 9,702,800 shares of
Parent Common Stock.
 
The 9,702,800 shares of Parent Common Stock issued under this Section 1.2(a)(ii)
are sometimes referred to herein as the “Asiana Shares” and the cash issued
under this Section 1.2(a)(i) is sometimes referred to herein as the “Cash
Consideration.”
 
(b)           Currency: Payment of the Cash Consideration shall be made in
United States dollars at Average Exchange Rate. For the avoidance of doubt,
Parent shall be responsible for paying the said Cash Consideration in accordance
with the terms and conditions stated herein, and agrees to bear all the risks
and expenses associated with such payment including, without limitation, any
losses due to the currency fluctuation.
 
(c)           Average Exchange Rate: The Average Exchange Rate shall mean the
average exchange rate determined by Seoul Money Brokerage Services, Ltd. between
the United States dollar and the Korean won over the 10 business-day period
immediately prior to July 30, 2009; provided, however, that if the exchange rate
as of the Closing differs from the Average Exchange Rate by more than 10%, the
parties agree to renegotiate the rate to be applied to the transaction.
 
(d)           Expenses: All expenses of “due diligence” investigation of the
Company will be paid by Parent with the exception that Asiana will, at its cost,
provide financial statements of the recent three (3) years and the first half of
the fiscal year of 2009, all of which shall be converted to U.S. GAAP.
 
(e)           Time of payment: The parties hereto intend that the transfer of
100% of its shares of the Company by Asiana to Parent will take place as soon as
possible but no later than the thirtieth (30th) business day from the date of
the approval by the Parent’s shareholders at the shareholders’ meeting, subject
to the terms and conditions set forth in this Agreement. For the avoidance of
doubt, Asiana’s agreement to transfer its shares to Parent shall be conditional
upon the Parent making the cash payment referenced in Section 1.2(a)(i) above
and issuing the valid and fully paid up Asiana Shares to Asiana on the same date
pursuant to the applicable procedures governing the issuance of stock
certificate.
 
(f)           Extension: In the event of any and all reasonable cause for change
in the time of payment, including but not limited to internal and external
circumstances of all the parties involved, the parties desire that the Closing
Date (as defined below) may be extended up to fourteen (14) business days with
consent of all parties, but the Closing shall take place as soon as possible.
Notwithstanding the foregoing, the provision of this Section 1.2(f) shall be
subject to the provisions of Sections 1.3 and 6.17.

 
2

--------------------------------------------------------------------------------

 

1.3           The Closing.
 
Subject to Section 6.16 and other terms and conditions set forth herein, the
consummation of the Company Common Stock Purchase (“Closing”) shall take place
at the offices of Graubard Miller, counsel to Parent, 405 Lexington Avenue, 19th
Floor, New York, New York 10174-1901 at a time and date to be specified by the
parties, which shall be as soon as practicable following the approval by the
Parent’s stockholders at the stockholders’ meeting of the Company Common Stock
Purchase in accordance with the terms and conditions herein and approval by the
Parent’s warrantholders at the warrantholder meeting of the Warrant Redemption
(as such terms are defined below) but no later than the thirtieth (30th)
business day after the date of such approvals, or at such other time, date and
location as the parties hereto agree in writing (the “Closing Date”).  Closing
signatures may be transmitted by facsimile or by emailed PDF file.
 
1.4          Deliveries.
 
(a)           Asiana.  At the Closing, Asiana will assign and transfer to Parent
all of its right, title and interest in and to the Company Common Stock by
delivering to Parent the certificates representing such Company Common Stock,
duly endorsed for transfer and free and clear of all liens.
 
(b)           Parent.  At the Closing, Parent shall deliver to Asiana the
following: (i) the Cash Consideration and Asiana Shares representing the
Purchase Price to which Asiana is entitled pursuant to Section 1.2; and (ii)
written opinions of the counsel for the Parent  that the Asiana Shares are
validly issued and fully paid under the applicable law, and the redemption of
the warrants and of the management held shares pursuant to Section 5.1(a) herein
were done validly by Parent, in form and substance satisfactory to Asiana.
 
1.5          Further Assurances.  From time to time after the date of this
Agreement, each of the Parties hereto shall execute and deliver such other
documents and instruments, provide such materials and information and take such
other actions as may reasonably be necessary, proper or advisable, to the extent
permitted by law, to fulfill its obligations under this Agreement.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF PARENT, ASIANA AND THE COMPANY


2.1          Authority Relative to this Agreement.  Each of the Parent, Asiana
and the Company has all necessary corporate power and authority to:  (i) execute
and deliver this Agreement and each ancillary document that such party is to
execute or deliver pursuant to this Agreement, and (ii) carry out such party’s
obligations hereunder and thereunder and, to consummate the transactions
contemplated hereby and thereby.
 
2.2          Representation as to Asiana and Company Information. Asiana and the
Company jointly and separately, hereby represent and warrant to Parent that (i)
at the date of this Agreement and on the Closing Date, the information provided
by Asiana and the Company to Parent relating to Asiana and the Company contained
all the material information relating to Asiana and the Company; and (ii) such
information, on such dates, does not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 
3

--------------------------------------------------------------------------------

 

2.3.          Representation as to Parent Information. Parent hereby represents
and warrants to Asiana and the Company that: (i) at the date of this Agreement
and on the Closing Date, the information provided by Parent to Asiana relating
to Parent contained all the material information relating to Parent; and (ii)
such information, on such dates, does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
2.4          Representation as to the Company: Asiana and the Company, jointly
and separately, hereby represent and warrant that the Company has no contingent
liabilities and off-balance debts and that it shall be accountable to all such
liabilities as are not disclosed at the time of due diligence except for the
matters stated in Schedule 2.4 hereto.
 
2.5          Representation as to the Trust Fund Balance: Parent hereby
represents and warrants that all payments due and payable from the Trust Fund
(as defined below) under Article V hereof shall not exceed the current balance
of the Trust Fund remaining as of the Closing Date.
 
ARTICLE III
 
GUARANTEE OF THE RIGHT OF MANAGEMENT
 
3.           For a period of one (1) year after the Closing, officers and
directors shall be designated with the conditions set below:
 
(a)           Parent: One outside director designated by the directors of Parent
in office prior to the Closing may be appointed to the position as a senior
managing director of Parent. Such person shall be afforded the same rights and
paid similar compensation to that of other directors. Asiana may determine the
role of such director.
 
(b)           Company: The directors of Parent in office prior to the Closing
may appoint one part-time outside, non-registered director of the Company.
Asiana may determine the rights, compensation and / or role of such director.
 
(c)           Asiana: Asiana shall appoint an officer or director with fluency
in English as the CFO of Parent.

 
4

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
CONDUCT PRIOR TO THE EFFECTIVE TIME
 
4.           Conduct of Business by the Company and Parent.  During the period
from the date of this Agreement and continuing until the earlier of the
termination of this Agreement pursuant to its terms or the Closing (such period,
“Effective Time”), each of the Company and Parent shall, except to the extent
that the other party shall otherwise consent in writing or as contemplated by
this Agreement or as set forth in Schedule 4.1, carry on its business in the
usual, regular and ordinary course consistent with past practices, in
substantially the same manner as heretofore conducted and in compliance with all
applicable laws and regulations (except where noncompliance would not be
reasonably expected to have a Material Adverse Effect), pay its debts and taxes
when due subject to good faith disputes over such debts or taxes, pay or perform
other material obligations when due, and use commercially reasonable efforts 
consistent with past practices and policies to (i) preserve substantially intact
its present business organization, (ii) keep available the services of its
present key officers and key employees and (iii) preserve its relationships with
customers, suppliers, distributors, licensors, licensees, and others with which
it has significant business dealings.  In addition, except as required by the
terms of this Agreement and except as set forth in Schedule 4.1, without the
prior written consent of the other party, during the period from the date of
this Agreement and continuing until the earlier of the termination of this
Agreement pursuant to its terms or the Closing, each of the Company and Parent
shall not do any of the following:
 
(a)           transfer or license to any person or otherwise extend, amend or
modify any material rights to any Intellectual Property of the Company, or enter
into grants to transfer or license to any person future Intellectual Property
rights, other than, with respect to the Company in the ordinary course of
business consistent with past practices provided that in no event shall the
Company license on an exclusive basis or sell any Intellectual Property of the
Company;
 
(b)           declare, set aside or pay any dividends on or make any other
distributions (whether in cash, stock, equity securities or property) in respect
of any capital stock, or split, combine or reclassify any capital stock or issue
or authorize the issuance of any other securities in respect of, in lieu of or
in substitution for any capital stock;
 
(c)           issue, deliver, sell, authorize, pledge or otherwise encumber, or
agree to any of the foregoing with respect to, any shares of capital stock or
other equity securities or ownership interests or any securities convertible
into or exchangeable for shares of capital stock or other equity securities or
ownership interests, or subscriptions, rights, warrants or options to acquire
any shares of capital stock or other equity securities or ownership interests or
any securities convertible into or exchangeable for shares of capital stock or
other equity securities or other ownership interests, or enter into other
agreements or commitments of any character obligating it to issue any such
shares, equity securities or other ownership interests or convertible or
exchangeable securities;
 
(d)           amend its articles or certificate of incorporation and bylaws (or
other comparable governing instruments with different names) (collectively
referred to herein as “Charter Documents”);
 
(e)           sell, lease, license, encumber or otherwise dispose of any
properties or assets, except with respect to the Company, (A) sales of inventory
in the ordinary course of business consistent with past practice, and (B) the
sale, lease or disposition (other than through licensing) of property or assets
that are not material, individually or in the aggregate, to the business of the
Company;

 
5

--------------------------------------------------------------------------------

 

(f)           except in the ordinary course of business consistent with past
practices, modify, amend or terminate any material contract, as applicable, or
waive, delay the exercise of, release or assign any material rights or claims
thereunder;
 
(g)           enter into any transaction with or distribute or advance any
assets or property to any of its officers, directors, partners, stockholders,
managers or members other than the payment of salary and benefits and tax
distributions in the ordinary course of business consistent with past practices;
or
 
(h)           agree in writing or otherwise agree, commit or resolve to take any
of the actions described in Section 4.1 (a) through (g) above.
 
ARTICLE V
 
ADDITIONAL AGREEMENTS
 
5.1         Proxy Statement; Special Meeting.
 
(a)           As soon as is reasonably practicable after execution of this
Agreement,  Parent shall prepare and file with the SEC under the Securities
Exchange Act of 1934 (hereinafter referred to as the “Exchange Act”), and with
all other applicable regulatory bodies, proxy materials for the purpose of
soliciting proxies from (A) holders of Parent Common Stock to vote, at a meeting
of the holders of Parent Common Stock to be called for such purpose (the
“Stockholder Special Meeting”), in favor of, among other things, (i) the
adoption of this Agreement and the approval of the Company Common Stock Purchase
including without limitation approval of the issuance of the Asiana Shares and
the repurchase of the Sponsor Shares (as hereinafter defined) at USD 0.0 per
share and the cancellation of such shares on a date not later than the Closing
Date, (ii) the change of the name of Parent to a name selected by the Company,
(iii) the election of directors of Parent, whose election shall be effective as
of the Closing Date subject to terms and conditions set forth herein, (vi) other
changes to Parent’s certificate of incorporation agreed by the parties hereto,
including (1) changing corporate existence to perpetual; (2) incorporating the
classification of directors that would result from the election of directors;
(3) removing provisions that will no longer be applicable to Parent after the
Company Common Stock Purchase; and (4) making certain other changes in terms,
gender and number that are substantively immaterial; and (v) an adjournment
proposal to adjourn the Stockholder Special Meeting if, based on the tabulated
vote count, Parent is not authorized to proceed with the Company Common Stock
Purchase and (B) holders of warrants to purchase Parent Common Stock(“Parent
Warrants”) to vote, at a meeting of the holders of Parent Warrants to be called
for such purpose (the “Warrantholder Special Meeting” and together with the
Stockholder Special Meeting, collectively the “Special Meeting”), in favor of,
among other things, (i) to amend the terms of the Warrant Agreement dated
December 6, 2007, by and between Parent and Continental Stock Transfer & Trust
Company, as warrant agent (the “Warrant Agreement”), covering the Parent
Warrants to allow redemption of the Parent Warrants(the “Warrant Redemption”) as
promptly as practicable after the Closing Date, and (ii) an adjournment proposal
to adjourn the Warrantholder Special Meeting if, based on the tabulated vote
count, Parent is not authorized to proceed with the Warrant Redemption. Such
proxy materials shall be in the form of a proxy statement to be used for the
purposes of soliciting proxies from holders of Parent Common Stock and Parent
Warrants for the matters to be acted upon at the Special Meeting (the “Proxy
Statement”). The Company shall furnish to Parent on a timely basis all
information concerning the Company (or any of its Subsidiaries) as Parent may
reasonably request in connection with the preparation of the Proxy Statement.
Parent, with the assistance of the Company, shall promptly respond to any SEC
comments on the Proxy Statement and shall otherwise use commercially reasonable
efforts to cause the Proxy Statement to be approved for issuance by the SEC as
promptly as practicable.  Parent shall also take any and all commercially
reasonable actions required to satisfy the requirements of the Exchange
Act.  The Parent hereby agrees to repurchase 2,203,298 outstanding shares of
Parent Common Stock owned by the management of the Parent (“Sponsor Shares”) at
the price of USD 0.0 per share and to cancel such shares on a date not later
than the Closing Date. (“Parent Share Redemption”)   The Parent hereby
represents and warrants that the Parent shall effectuate the foregoing in a
legally permitted way and shall indemnify the Company and Asiana for any damages
incurred or to be incurred as a result of failure to effectuate the Parent’s
obligations stated herein whether by reason of illegality or any other reasons
whatsoever.

 
6

--------------------------------------------------------------------------------

 

(b)           As soon as reasonably practicable following approval by the SEC,
Parent shall distribute the Proxy Statement to the holders of Parent Common
Stock and Parent Warrants and, pursuant thereto, shall call the Special Meeting
in accordance with the Delaware General Corporation Law (the “DGCL”) and,
subject to the other provisions of this Agreement, solicit proxies from such
holders to vote in favor of the adoption of this Agreement and the approval of
the Company Common Stock Purchase and the other matters presented to the
stockholders of Parent for approval or adoption at the Special Meeting,
including, without limitation, the matters described in Section 5.1(a).
 
(c)           Parent shall comply with all applicable provisions of and rules
under the Exchange Act and all applicable provisions of the DGCL in the
preparation, filing and distribution of the Proxy Statement, the solicitation of
proxies thereunder, and the calling and holding of the Special Meeting. Without
limiting the foregoing, Parent shall ensure that the Proxy Statement does not,
as of the date on which it is first distributed to holders of Parent Common
Stock, and as of the date of the Special Meeting, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading (provided that Parent shall not be responsible for the accuracy
or completeness of any information relating to the Company or the Stockholder
any other information furnished by the Company or the Stockholder for inclusion
in the Proxy Statement).  The Company represents and warrants that the
information relating to the Company supplied in writing by the Company and the
Stockholder for inclusion in the Proxy Statement will not as of the date on
which the Proxy Statement (or any amendment or supplement thereto) is first
distributed to holders of Parent Common Stock and Parent Warrants or at the time
of the Special Meeting contain any statement which, at such time and in light of
the circumstances under which it is made, is false or misleading with respect to
any material fact, or omits to state any material fact required to be stated
therein or necessary in order to make the statements therein not false or
misleading.

 
7

--------------------------------------------------------------------------------

 

5.2          Access to Information. The Company and Asiana will afford Parent
and its financial advisors, accountants, counsel and other representatives
reasonable access during normal business hours, upon reasonable notice, to the
properties, books, records and key personnel of the Company during the period
prior to the Closing, and subject to any applicable confidentiality agreements
with third parties, to obtain all information concerning the business, including
the status of business development efforts, properties, results of operations
and personnel of the Company as Parent may reasonably request.  No information
or knowledge obtained by Parent in any investigation pursuant to this Section
5.2 will affect or be deemed to modify any representation or warranty contained
herein or the conditions to the obligations of the parties to consummate the
Company Common Stock Purchase.
 
Parent will afford the Company and its financial advisors, underwriters,
accountants, counsel and other representatives reasonable access during normal
business hours, upon reasonable notice, to the properties, books, records and
personnel of Parent during the period prior to the Closing, and subject to any
applicable confidentiality agreements with third parties, to obtain all
information concerning the business, including properties, results of operations
and personnel of Parent, as the Company may reasonably request.  No information
or knowledge obtained by the Company in any investigation pursuant to this
Section 5.2 will affect or be deemed to modify any representation or warranty
contained herein or the conditions to the obligations of the parties to
consummate the Company Common Stock Purchase.
 
This Section 5.2 will be applicable subject to the provisions set forth in
Section 6.19.
 
5.3          Commercially Reasonable Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, each of the parties agrees to use
commercially reasonable efforts to diligently take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other parties in doing, all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner practicable, the Company
Common Stock Purchase and the other transactions contemplated by this Agreement,
including using commercially reasonable efforts to accomplish the following: (i)
the obtaining of all necessary actions, waivers, consents, approvals, orders and
authorizations from Governmental Entities and the making of all necessary
registrations, declarations and filings (including registrations, declarations
and filings with Governmental Entities, if any) and the taking of all reasonable
steps as may be necessary to avoid any suit, claim, action, investigation or
proceeding by any Governmental Entity, (ii) the obtaining of all consents,
approvals or waivers from third parties required as a result of the transactions
contemplated in this Agreement, (iii) the defending of any suits, claims,
actions, investigations or proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Entity vacated or reversed and (iv)
the execution or delivery of any additional instruments reasonably necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement.  In connection with and without limiting the foregoing,
Parent and its board of directors, and the Company and its board of directors,
shall, if any state takeover statute or similar statute or regulation is or
becomes applicable to the Company Common Stock Purchase, this Agreement or any
of the transactions contemplated by this Agreement, use commercially reasonable
efforts to enable the Company Common Stock Purchase and the other transactions
contemplated by this Agreement to be consummated as promptly as practicable on
the terms contemplated by this Agreement.  Notwithstanding anything herein to
the contrary, nothing in this Agreement shall be deemed to require Parent or the
Company to agree to any divestiture by itself of shares of capital stock or of
any business, assets or property, or the imposition of any material limitation
on the ability of any of them to conduct their business or to own or exercise
control of such assets, properties and stock.

 
8

--------------------------------------------------------------------------------

 

5.4           No Claim Against Trust Fund.  Notwithstanding anything else in
this Agreement, the Company and the Stockholder acknowledges that it has read
Parent’s final prospectus dated December 6, 2007 and understands that Parent has
established a certain trust account referenced in Section 2(c) of the Trust
Agreement dated December 6, 2007 (“Trust Fund”) for the benefit of Parent’s
public stockholders and that Parent may disburse monies from the Trust Fund only
(a) to Parent’s public stockholders in the event they elect to convert their
shares into cash in accordance with Parent’s Charter Documents and/or the
liquidation of Parent, (b) to Parent after, or concurrently with, the
consummation of a business combination, and (c) to Parent in limited amounts for
its working capital requirements and tax obligations.  The Company and the
Stockholder further acknowledge that, if the transactions contemplated by this
Agreement, or, upon termination of this Agreement, another business combination,
are not consummated by December 6, 2009, Parent will be obligated to return to
its stockholders the amounts being held in the Trust Fund.  Accordingly, each of
the Stockholder and the Company, for itself and its subsidiaries, affiliated
entities, directors, officers, employees, stockholders, representatives,
advisors and all other associates, hereby waive all rights, title, interest or
claim of any kind against Parent to collect from the Trust Fund any monies that
may be owed to them by Parent for any reason whatsoever, including but not
limited to a breach of this Agreement by Parent or any negotiations, agreements
or understandings with Parent (whether in the past, present or future), and will
not seek recourse against the Trust Fund at any time for any reason
whatsoever.  This paragraph will survive this Agreement and will not expire and
will not be altered in any way without the express written consent of Parent,
the Company and the Stockholder.
 
5.5           Insider Loans; Equity Ownership.  The Company agrees to list and
provide to the Parent prior to the Closing and make schedules for payment and /
or performance of obligations relating to: (i) any and all loans made by the
Company to any officer, director, employee, stockholder or holder of derivative
securities of the Company (“Insider”) to be repaid to the Company and any other
amount owed by such Insider to the Company; (ii) guaranties or similar
arrangements pursuant to which the Company has guaranteed the payment or
performance of obligations of such Insider to a third party; (iii)  any and all
direct equity interests in any Insider that utilizes the name “Asiana IDT.” For
the purpose of this Agreement, the Insider shall mean any officer, director,
employee, stockholder or holder of derivative securities of the Company at or
prior to Closing.
 
5.6           Parent Borrowings; Indebtedness.  At any time prior to the
Closing, Parent shall be allowed to borrow from its directors, officers and/or
stockholders to meet its reasonable capital requirements, with any such loans to
be made only as reasonably required by the operation of Parent in due course on
a non-interest bearing basis and repayable at Closing from the Trust Fund.  Any
indebtedness of Parent existing immediately prior to the Closing shall be paid
in full immediately upon the release of funds from the Trust Fund.

 
9

--------------------------------------------------------------------------------

 

5.7           Trust Fund Disbursement.  Parent shall cause the Trust Fund to be
disbursed to Parent and as otherwise contemplated by this Agreement immediately
upon the Closing.  All liabilities and obligations of Parent due and owing or
incurred at or prior to the Effective Time shall be paid as and when due,
including all amounts payable (i) to stockholders who elect to have their shares
converted to cash in accordance with the provisions of Parent’s Charter
Documents, (ii) all amounts payable in connection with any of the arrangements
or transactions contemplated by Section 5.8 (including all costs and expenses in
connection therewith), (iii) as deferred underwriters’ compensation in
connection with Parent’s initial public offering, (iv) for income tax or other
tax obligations of Parent prior to Closing, (v) as repayment of loans and
reimbursement of expenses to directors, officers and founding stockholders of
Parent and (vi) to third parties (e.g., professionals, printers, transfer
agents, etc.) who have rendered services to Parent in connection with its
operations and efforts to effect a business combination, including the Company
Common Stock Purchase.
 
5.8           Certain Actions with Respect to Parent Securities.  It is agreed
that Parent shall be permitted to use proceeds of the Trust Fund upon closing of
the Company Common Stock Purchase as necessary to fund agreements and
arrangements relating to the repurchase or redemption of the common stock issued
by Parent. Such repurchase or redemption described in this Section 5.8 shall be
limited to the repurchase of stocks of stockholders who vote against the
transactions contemplated herein, for the purposes of enhancing the likelihood
of and securing approval of the transactions contemplated hereby by the holders
of the common stocks issued by Parent.
 
5.9           Fees and Expenses. Except as may be otherwise agreed by the
parties hereunder or in separate written agreement(s), all fees and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such expenses whether or not the
Company Common Stock Purchase is consummated.
 
5.10         Warrant Purchases and Redemption.  Parent shall use its best
efforts to cause some or all of the owners of the Sponsor Shares or a designee
thereof or other third party, no later than the record date of the Warrantholder
Special Meeting, to purchase 51% of the outstanding Warrants and to vote such
Warrants (the “Acquired Warrants”) at the Warrantholder Special Meeting in favor
of the proposals presented for consideration to the holders of the Warrants
thereat.  At or after the Closing, Parent shall redeem all outstanding Warrants,
including the Acquired Warrants, in accordance with the terms of the Warrant
Redemption; provided that the redemption price to be paid by Parent for the
Acquired Warrants shall not exceed the purchase price paid by the purchasers of
the Acquired Warrants.
 
5.11          Sale Restrictions.  No public market sales of Asiana Shares issued
as a result of the Company Common Stock Purchase shall be made by Asiana and the
Company and / or any person in any manner related thereto during the period
prescribed by and as otherwise permitted pursuant by the lock-up agreement in
the form of Exhibit A hereto to be executed by Asiana in connection with this
Agreement.

 
10

--------------------------------------------------------------------------------

 

5.12         Asiana Stock Purchase.  On or before the date that is two (2) weeks
after the initial filing of the Proxy Statement with the SEC but in no event
later than October 15, 2009, Asiana, at its own cost and expense, shall make
best efforts to purchase in the open market or by privately negotiated
transactions, at a price not greater than $7.95 per share, or greater if
reasonably acceptable to Asiana, a total of 129,870 shares of Parent Common
Stock, which shares, together with the Asiana Shares, shall constitute 50% plus
1 share of all outstanding Parent Common Stock as of the Closing Date,
including, without limitation, all securities convertible into Parent Common
Stock existing on the Closing Date. If the Closing does not take place, Mr.
Sang-Chul Kim shall pay, within 15 days after the notice of payment from Asiana,
Asiana the amount which represents the difference between the total purchase
price paid by Asiana for the shares of the Parent Common Stock purchased by
Asiana pursuant to this Section 5.12 and the total amount received by Asiana in
the liquidation of the Parent. Such guaranty shall be limited to 129,870 shares
purchased prior to the time above mentioned and shall not apply to any shares of
Parent Common Stock that Asiana purchases in excess of such
amount.  Notwithstanding the foregoing sentence, the guaranty by Mr. Sang-Chul
Kim for the benefit of Asiana under this Section 5.12 shall be applicable and
triggered whether or not Asiana is able to purchase all of the 129,870 shares of
the Parent Common Stock before the above mentioned date.  Asiana’s failure to
complete the purchase of the 129,870 shares of the Parent Common Stock by the
above stated deadline, despite its best efforts, shall not be a breach of the
terms of this Agreement.
 
ARTICLE VI
 
GENERAL PROVISIONS
 
6.1           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):
 
if to Parent, to:


Tremisis Energy Acquisition Corporation II
545-7 Dogok-Dong
SoftForum B/D, 7th Floor
Gangnam-Gu, Seoul, South Korea 135-270
Attention:       Chairman of the Board
Telephone:     (82)(2) 575-0466
Telecopy:


with a copy to:


Graubard Miller
405 Lexington Avenue
New York, New York 10174-1901
Attention:      David Alan Miller, Esq.
Telephone:     212-818-8661
Telecopy:       212-818-8881

 
11

--------------------------------------------------------------------------------

 



if to the Company to:


Asiana IDT
S-Tower 19F
116 Sinmunno 1-ga
Jongno-gu
Seoul, Korea (110-700)
Attention:      Dong Bok Yoon, Vice President
Telephone:     82-2-2127-8306
Telecopy:       82-2-2127-8350


with a copy to:


Kumho Asiana Group
Strategic Management Division
Kumho Asiana Main Tower 25F
115, Sinmunno 1-ga, Jongno-gu
Seoul 110-857, Korea
Attention:      Seungoh Hong, Vice President
Telephone:     82-2-6303-1610
Telecopy:       82-2-6303-1679


if to Asiana to:


Asiana Airlines, Inc.
Asiana Town
47, Osae-dong, Kangseo-gu
Seoul 157-270, Korea
Attention:      E Bae Kim, Vice President
Telephone:     82-2-2669-3210
Telecopy:       82-2-2669-3740


with a copy to:


Kumho Asiana Group
Strategic Management Division
Kumho Asiana Main Tower 25F
115, Sinmunno 1-ga, Jongno-gu
Seoul 110-857, Korea
Attention:      Seungoh Hong, Vice President
Telephone:    82-2-6303-1610
Telecopy:      82-2-6303-1679

 
12

--------------------------------------------------------------------------------

 

6.2          Interpretation.  The definitions of the terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context shall require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  When a reference is made in this Agreement to an
Exhibit or Schedule, such reference shall be to an Exhibit or Schedule to this
Agreement unless otherwise indicated.  When a reference is made in this
Agreement to Sections or subsections, such reference shall be to a Section or
subsection of this Agreement.  Unless otherwise indicated the words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.”  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  When reference is
made herein to “the business of” an entity, such reference shall be deemed to
include the business of all direct and indirect Subsidiaries of such
entity.  Reference to the Subsidiaries of an entity shall be deemed to include
all direct and indirect Subsidiaries of such entity.  For purposes of this
Agreement:
 
(a)           the term “Material Adverse Effect” when used in connection with
the Company or Parent, as the case may be, means any change, event, or
occurrence, individually or when aggregated with other changes, events, or
occurrences, that is materially adverse to the business, operations, financial
results, financial condition or material assets of the Company or Parent, as
applicable, and their respective Subsidiaries, taken as a whole (and, in the
case of Parent, both before and after giving effect to the Company Common Stock
Purchase); provided however that none of the following alone or in combination
shall be deemed, in and of itself, to constitute a Material Adverse Effect: any
changes, events, occurrences or effects arising out of, resulting from or
attributable to (A) acts of war, sabotage or terrorism, or any escalation or
worsening of any such acts of war, sabotage or terrorism, (B) earthquakes,
hurricanes, tornados or other natural disasters, (C) changes attributable to the
public announcement or pendency of the transactions contemplated hereby, (D) any
change in U.S. GAAP, or (E) with respect to the Company, except to the extent
they disproportionately affect the Company and its Subsidiaries, conditions
affecting (1) the industry in which the Company and its Subsidiaries operate
generally or (2) the U.S. economy or financial markets generally.
 
(b)           the term “Intellectual Property” shall mean any or all of the
following and all worldwide common law and statutory rights in, arising out of,
or associated therewith: (i) patents and applications therefor and all reissues,
divisions, renewals, extensions, provisional applications, continuations and
continuations-in-part thereof (“Patents”); (ii) inventions (whether patentable
or not), invention disclosures, improvements, trade secrets, proprietary
information, know how, technology, technical data, and all documentation
relating to any of the foregoing; (iii) copyrights, copyrights registrations and
applications therefor, and all other rights corresponding thereto throughout the
world (“Copyrights”); (iv) software and software programs; (v) domain names,
(vi) industrial designs and any registrations and applications therefor; (vii)
trade names, logos, common law trademarks and service marks, trademark and
service mark registrations and applications therefor (collectively,
“Trademarks”); (viii) all databases and data collections and all rights therein;
(ix) all moral rights of authors, and (x) any similar or equivalent rights to
any of the foregoing (as applicable).
 
(c)           the term “Legal Requirements” means any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity and all
requirements set forth in applicable the Company Contracts or Parent Contracts;

 
13

--------------------------------------------------------------------------------

 

(d)           the term “Person” shall mean any individual, corporation
(including any non-profit corporation), general partnership, limited
partnership, limited liability partnership, joint venture, estate, trust,
company (including any limited liability company or joint stock company), firm
or other enterprise, association, organization, entity or Governmental Entity;
 
(e)           the term “knowledge” means actual knowledge or awareness as to a
specified fact or event of a Person that is an individual or of an executive
officer or director of a Person that is a corporation or of a Person in a
similar capacity of an entity other than a corporation;
 
(f)           the term “Lien” means any mortgage, pledge, security interest,
encumbrance, lien, restriction or charge of any kind (including, without
limitation, any conditional sale or other title retention agreement or lease in
the nature thereof, any sale with recourse against the seller or any Affiliate
of the seller, or any agreement to give any security interest);
 
(g)           the term “Affiliate” means, as applied to any Person, any other
Person directly or indirectly controlling, controlled by or under direct or
indirect common control with, such Person; for purposes of this definition,
“control” (including with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and
 
(h)           the term “Governmental Entity” shall mean any United States
federal or state court, administrative agency, commission, governmental or
regulatory authority or similar body.
 
(i)           the term “Business Combination” shall mean Parent’s completion of
an acquisition of one or more operating businesses or assets through a merger,
stock exchange, asset acquisition, reorganization or similar business
combination, with the requirements set forth in Sections 1.2(e) (time of
payment) and 1.3 (closing).
 
 6.3           Counterparts; Electronic Delivery.  This Agreement and each other
document executed in connection with the transactions contemplated hereby, and
the consummation thereof, may be executed in one or more counterparts, all of
which shall be considered one and the same document and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart.  Delivery by facsimile or electronic transmission to
counsel for the other party of a counterpart executed by a party shall be deemed
to meet the requirements of the previous sentence.

 
14

--------------------------------------------------------------------------------

 

6.4           Entire Agreement; Third Party Beneficiaries.  This Agreement and
the documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Exhibits and Schedules
hereto (a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof (except to the extent expressly stated to survive the execution of this
Agreement and the consummation of the transactions contemplated hereby); and (b)
are not intended to confer upon any other person any rights or remedies
hereunder (except as specifically provided in this Agreement).
 
6.5           Severability.  In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
 
6.6           Other Remedies; Specific Performance.  Except as otherwise
provided herein, any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party of any
one remedy will not preclude the exercise of any other remedy.  The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.
 
6.7           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware regardless of the law that
might otherwise govern under applicable principles of conflicts of law thereof.
 
6.8           Jurisdiction. Each party hereby consents to the exclusive
jurisdiction of the courts located in the State of Delaware with respect to any
action or legal proceeding that may arise out of this Agreement or the
interpretation thereof and agrees that service of process in any such action or
proceeding may be made by registered mail.
 
6.9           Rules of Construction.  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.
 
6.10           Assignment.  No party may assign either this Agreement or any of
its rights, interests or obligations hereunder without the prior written
approval of the other parties.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 
15

--------------------------------------------------------------------------------

 
 
6.11           Amendment.  This Agreement may be amended by the parties hereto
at any time by execution of an instrument in writing signed by both parties.
 
6.12           Extension; Waiver.  At any time prior to the Closing, any party
hereto may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties made to such
party contained herein or in any document delivered pursuant hereto and (iii)
waive compliance with any of the agreements or conditions for the benefit of
such party contained herein.  Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.  Delay in exercising any right under
this Agreement shall not constitute a waiver of such right.
 
6.13           Currency.  All references to currency amounts in this Agreement
shall mean United States dollars.
 
6.14           Language.  The SPA shall be drafted in English and Korean. In the
event of any discrepancy between the two versions, the English version shall
take precedence.
 
6.15           Miscellaneous.  With respect to any issues concerning permits or
licenses issued by the Korean or the U.S. government, the parties agree to
render cooperation in dealing with such matters.
 
6.16           Prerequisites for the Closing.  Each of the following
preconditions must be met or satisfied in full on or prior to the Closing Date:
 
   (a)           The stockholders of the Parent shall have duly approved the
Company Common Stock Purchase and all other matters referenced in Section 5.1(a)
above at the Special Meeting, and Parent shall have effectuated the issuance of
the Asiana Shares pursuant to Section 5.1(a) hereof.
 
   (b)           Holders of thirty percent (30%) or more of the shares of Parent
Common Stock issued in Parent’s initial public offering of securities and
outstanding immediately before the Closing shall not have exercised their rights
to convert their shares into a pro rata share of the Trust Fund in accordance
with Parent’s Charter Documents.
 
   (c)           The warrantholders of the Parent shall have approved the
Warrant Redemption at the Special Meeting, and all the documents, instruments
and certificates have been duly executed so that the Warrant Redemption shall
take place as early as possible.
 
   (d)           The parties shall have obtained the consents, waivers and
approvals required to be obtained by each party in connection with the
consummation of the transactions contemplated hereby, other than consents,
waivers and approvals the absence of which, either alone or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect on the party
needing such consent, waiver or approval, including, without limitation, those
consents, waivers and approvals referenced in Section 5.3 above.
 
   (e)           Asiana shall have purchased 129,870 shares of Parent Common
Stock pursuant to Section 5.12.

 
16

--------------------------------------------------------------------------------

 
 
   (f)           The Parent shall have retired the 2,203,298 Sponsor Shares.
Based on the number of remaining shares, the Parent shall have issued to Asiana
9,702,800 shares of Parent Common Stock, which, together with the shares of
Parent Common Stock purchased by Asiana pursuant to Section 5.12, will amount to
50% plus 1 share of all of the outstanding common stock of Parent as of the
Closing Date, including, without limitation, all securities convertible into the
common stock of Parent existing at the time of the Closing Date.
 
   (g)           All the documents, instruments and certificates have been duly
executed so that the Parent Share Redemption pursuant to Section 5.1(a) hereof
shall take place on a date not later than the Closing Date.
 
   (h)           Asiana shall have executed and delivered to Parent a lock-up
agreement in the form of Exhibit A attached hereto.
 
   (i)           The Parent shall have sufficient cash available to pay Asiana
the Cash Consideration on the Closing Date.
 
6.17          Termination.    This Agreement may be terminated at any time prior
to the Closing:
 
(a)             by mutual written agreement of Parent, Asiana and the Company at
any time;
 
(b)            by the Parent or the Company (or Asiana), upon a material breach
of any covenant or agreement on the part of the other party set forth in this
Agreement, provided, that if such breach is curable by the breaching party prior
to the Closing Date, then the non-breaching party may not terminate this
Agreement for thirty (30) days after delivery of written notice of such breach,
provided the breaching party continues to exercise commercially reasonable
efforts  to cure such breach (it being understood that the breaching party may
not terminate this Agreement pursuant to this Section 6.17(b) if it shall have
materially breached this Agreement); or
 
(c)            by Parent if: (i) either Asiana or the Company shall have
materially breached its representations in Sections 2.2 and 2.4; or (ii) if
Parent’s “due diligence” investigation reveals that, based on the reasonable
opinion of its outside advisors, information relating to the Company, which has
been provided by the Company or Asiana to the Parent in writing during the
negotiation of this Agreement was materially inaccurate or incomplete, making
the Company Common Stock Purchase not appropriate on the terms set forth
herein.  For the avoidance of doubt, in such termination as set forth in this
Section 6.17(c), Parent shall give a reasonable prior written notice thereof to
Asiana and the Company.
 
(d)            by either Asiana or the Company or both if Parent shall have
materially breached its representations in Section 2.3 or if Asiana or the
Company’s “due diligence” investigation reveals that, based on the reasonable
opinion of its outside advisors, information relating to Parent, which has been
provided by Parent to the Company or Asiana was materially inaccurate or
incomplete, making the transactions contemplated under this Agreement not
appropriate on the terms set forth herein.

 
17

--------------------------------------------------------------------------------

 
 
(e)            automatically, without the need of any notice by either party, if
the Closing has not taken place by December 6, 2009.
 
6.18          Schedules.  The information furnished in the Schedules is arranged
in sections corresponding to the Sections of this Agreement, and the disclosures
in any section of the Schedules shall qualify (a) the corresponding Section of
this Agreement and (b) other Sections of this Agreement to the extent
(notwithstanding the absence of a specific cross-reference), that it is clear
from a reasonable reading of the Schedules and such other Sections of this
Agreement that such disclosure is also applicable to such other Sections of this
Agreement.  The Schedules and the information and disclosures contained in such
Schedules are intended only to qualify and limit the representations, warranties
and covenants of the parties contained in this Agreement and shall not be deemed
to expand in any way the scope of any such representation, warranty or covenant
(except as explicitly set forth therein).  The inclusion of any information in
the Schedules shall not be deemed to be an admission or acknowledgment that such
information is material or outside the ordinary course of business.  The
inclusion of any fact or information in a Schedule is not intended to be
construed as an admission or concession as to the legal effect of any such fact
or information in any proceeding between any party and any Person who is not a
party.
 
6.19          Non-Disclosure and Confidentiality.  Each party hereto shall keep
secret and confidential any and all documents and information, including this
Agreement and the terms and conditions hereof, provided by any other party in
connection with the execution or performance of this Agreement (the
“Confidential Information”) and shall neither disclose to a third party nor use
the Confidential Information other than for the purpose of achieving the
objectives of this Agreement.
 
If a shareholder, officer, employee, worker, agent or trading counterparty of
any party has disclosed any of the Confidential Information to a third party,
that party shall be liable hereunder for the disclosure as if that party had
committed the disclosure.
 
The obligation of confidentiality contained herein shall not apply in case the
data and information is: (i) generally known to the public; (ii) known through a
third party other than that party and the receiving party is not aware of any
confidentiality obligations binding on such third party; or (iii) required to be
disclosed by applicable laws and regulations.
 
No party may use or provide to its shareholders, officers, employees, workers,
agents or other trading counterparties any information related to this Agreement
unless such use or provision is required for achieving the objective of this
Agreement, or for compliance with law.
 
6.20          Registration Rights Agreement.  At any time after the Closing
Date, at the request of Asiana, (i) the Parent shall ensure Asiana to become a
party to the Registration Rights Agreement between the Parent and its initial
stockholders dated December 6, 2007, a copy of the form of which is attached
hereto as Exhibit B, or (ii) the Parent and Asiana shall enter into a
registration rights agreement (in a form substantially similar to Exhibit B
hereto) whereby Parent, at its cost and expense, shall allow all or part of the
shares of Parent Common Stock owned by Asiana to be duly registered under the
applicable securities laws of the U.S. and publicly traded. Such registration
rights shall not take effect prior to the expiration of the Restricted Period as
defined in the Lock-Up Agreement attached as Exhibit A hereto.

 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 
TREMISIS ENERGY ACQUISITION
CORPORATION II
 
By:
/s/ Sang-Chul Kim
Name: 
Sang-Chul Kim
Title:
CEO
   
ASIANA IDT
   
By:
/s/ Chang-kyu Kim
Name: 
Chang-kyu Kim
Title:
President & CEO
   
ASIANA AIRLINES, INC.
   
By:
/s/ Young-doo Yoon
Name: 
Young-doo Yoon
Title:
President & COO

 
 
19

--------------------------------------------------------------------------------

 

Exhibit A


LOCK-UP AGREEMENT
 
Closing Date:
 
Tremisis Energy Acquisition Corporation II
Address:     545-7 Dogok-Dong
SoftForum Building, 7th Floor
Gangnam-Gu, Seoul Korea 135-270
 
Ladies and Gentlemen:
 
In connection with the Securities Purchase Agreement dated July 30, 2009 by and
among Tremisis Energy Acquisition Corporation II (“Parent”), Asiana IDT Inc. and
Asiana Airlines, Inc. (the “Securities Purchase Agreement”), to induce Parent to
consummate the transactions contemplated by the Securities Purchase Agreement,
the undersigned agrees to, neither directly nor indirectly, during the
“Restricted Period” (as hereinafter defined):
 
 
(1)
sell or offer or contract to sell or offer, grant any option or warrant for the
sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or dispose
of (all being referred to as a “Transfer”) any legal or beneficial interest in
”Asiana Shares,” as referenced in Art. 1.2(a)(ii) of the Securities Purchase
Agreement herein, issued to the undersigned in connection with the transactions
contemplated by the Securities Purchase Agreement or otherwise acquired by the
undersigned on or prior to the Closing Date(the “Restricted Securities”), or



 
(2)
enter into any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of any of the Restricted Securities, whether such swap transaction is to be
settled by delivery of any Restricted Securities or other securities of any
person, in cash or otherwise,

 
As used herein, “Restricted Period” means the period commencing on the Closing
Date (as defined in the Securities Purchase Agreement herein) and ending on the
day preceding the day that is one year after the Closing Date.
 
Any of the Restricted Securities subject to this Lock-Up Agreement may, even
prior to the end of the Restricted Period, be released in whole or part from the
terms hereof only upon the approval of the Board of Directors of Parent and a
majority of the persons serving as directors of Parent immediately prior to the
Closing Date.
 
The undersigned hereby authorizes Parent’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned the
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement; provided, that, the undersigned shall be entitled to remove such
legend at the expiration or early termination of the Restricted Period.

 
20

--------------------------------------------------------------------------------

 
 
This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s successors and permitted assigns, and is executed as an instrument
governed by the law of New York.
 
Very truly yours,
 
ASIANA AIRLINES, INC.
 
 
By: Young-doo Yoon
 
Title:  President & COO


 
21

--------------------------------------------------------------------------------

 

Exhibit B
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the
__ day of ________, 2007, by and among Tremisis Energy Acquisition Corporation
II, a Delaware corporation (the “Company”) and the undersigned parties listed
under Investor on the signature page hereto (each, an “Investor” and
collectively, the “Investors”).
 
WHEREAS, the Investors currently hold all of the issued and outstanding
securities of the Company;
 
WHEREAS, the Investors and the Company desire to enter into this Agreement to
provide the Investors with certain rights relating to the registration of shares
of Common Stock held by them;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.          DEFINITIONS. The following capitalized terms used herein have the
following meanings:
 
“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.
 
“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.
 
“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.
 
“Company” is defined in the preamble to this Agreement.
 
“Demand Registration” is defined in Section 2.1.1.
 
“Demanding Holder” is defined in Section 2.1.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.
 
“Form S-3” is defined in Section 2.3.
 
“Indemnified Party” is defined in Section 4.3.
 
“Indemnifying Party” is defined in Section 4.3.
 
“Insider Warrants” means the Warrants being purchased privately by the Company’s
officers and directors simultaneously with the consummation of the Company’s
initial public offering.

 
22

--------------------------------------------------------------------------------

 


“Investor” is defined in the preamble to this Agreement.
 
“Investor Indemnified Party” is defined in Section 4.1.
 
“Maximum Number of Shares” is defined in Section 2.1.4.
 
“Notices” is defined in Section 6.3.
 
“Piggy-Back Registration” is defined in Section 2.2.1.
 
“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.
 
“Registrable Securities” mean (i) all of the shares of Common Stock beneficially
owned or held by Investors prior to the consummation of the Company’s initial
public offering and (ii) all of the Insider Warrants (and underlying shares of
Common Stock). Registrable Securities include any warrants, shares of capital
stock or other securities of the Company issued as a dividend or other
distribution with respect to or in exchange for or in replacement of such shares
of Common Stock. As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when: (a) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (b) such
securities shall have been otherwise transferred, new certificates for them not
bearing a legend restricting further transfer shall have been delivered by the
Company and subsequent public distribution of them shall not require
registration under the Securities Act; (c) such securities shall have ceased to
be outstanding, or (d) the Securities and Exchange Commission makes a definitive
determination to the Company that the Registrable Securities are saleable under
Rule 144(k).
 
“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of Common
Stock (other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity).
 
“Release Date” means the date on which shares of Common Stock are disbursed from
escrow pursuant to Section 3 of that certain Stock Escrow Agreement dated as of
________, 2007 by and among the parties hereto and Continental Stock Transfer &
Trust Company.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 
23

--------------------------------------------------------------------------------

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.
 
2.            REGISTRATION RIGHTS.
 
2.1 Demand Registration.
 
2.1.1. Request for Registration. At any time and from time to time on or after
the date that is (i) after the Company consummates a Business Combination (as
defined in the Company’s Registration Statement with respect to its initial
public offering) with respect to the Insider Warrants (or underlying shares of
Common Stock) or (ii) three months prior to the Release Date with respect to all
Registrable Securities (to the extent not previously registered by the Company
pursuant to the preceding subclause (i)), the holders of a majority-in-interest
of such Insider Warrants (or underlying shares of Common Stock) or other
Registrable Securities, as the case may be, held by the Investors or the
transferees of the Investors, may make a written demand for registration under
the Securities Act of all or part of their Insider Warrants (or underlying
shares of Common Stock) or other Registrable Securities, as the case may be (a
“Demand Registration”). Any demand for a Demand Registration shall specify the
number of shares of Registrable Securities proposed to be sold and the intended
method(s) of distribution thereof. The Company will notify all holders of
Registrable Securities of the demand, and each holder of Registrable Securities
who wishes to include all or a portion of such holder’s Registrable Securities
in the Demand Registration (each such holder including shares of Registrable
Securities in such registration, a “Demanding Holder”) shall so notify the
Company within fifteen (15) days after the receipt by the holder of the notice
from the Company. Upon any such request, the Demanding Holders shall be entitled
to have their Registrable Securities included in the Demand Registration,
subject to Section 2.1.4 and the provisos set forth in Section 3.1.1. The
Company shall not be obligated to effect more than an aggregate of two (2)
Demand Registrations under this Section 2.1.1 in respect of all Registrable
Securities.
 
2.1.2. Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders thereafter elect to continue the offering; provided,
further, that the Company shall not be obligated to file a second Registration
Statement until a Registration Statement that has been filed is counted as a
Demand Registration or is terminated.
 
2.1.3. Underwritten Offering. If a majority-in-interest of the Demanding Holders
so elect and such holders so advise the Company as part of their written demand
for a Demand Registration, the offering of such Registrable Securities pursuant
to such Demand Registration shall be in the form of an underwritten offering. In
such event, the right of any holder to include its Registrable Securities in
such registration shall be conditioned upon such holder’s participation in such
underwriting and the inclusion of such holder’s Registrable Securities in the
underwriting to the extent provided herein. All Demanding Holders proposing to
distribute their securities through such underwriting shall enter into an
underwriting agreement in customary form with the Underwriter or Underwriters
selected for such underwriting by a majority-in-interest of the holders
initiating the Demand Registration.

 
24

--------------------------------------------------------------------------------

 

2.1.4. Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises the Company
and the Demanding Holders in writing that the dollar amount or number of shares
of Registrable Securities which the Demanding Holders desire to sell, taken
together with all other shares of Common Stock or other securities which the
Company desires to sell and the shares of Common Stock, if any, as to which
registration has been requested pursuant to written contractual piggy-back
registration rights held by other stockholders of the Company who desire to
sell, exceeds the maximum dollar amount or maximum number of shares that can be
sold in such offering without adversely affecting the proposed offering price,
the timing, the distribution method, or the probability of success of such
offering (such maximum dollar amount or maximum number of shares, as applicable,
the “Maximum Number of Shares”), then the Company shall include in such
registration: (i) first, the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders (pro rata in accordance
with the number of shares that each such Demanding Holder has requested be
included in such registration, regardless of the number of shares held by each
such Demanding Holder (such proportion is referred to herein as "Pro Rata"))
that can be sold without exceeding the Maximum Number of Shares; (ii) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum Number of
Shares; and (iii) third, to the extent that the Maximum Number of Shares have
not been reached under the foregoing clauses (i) and (ii), the shares of Common
Stock or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual arrangements with such
persons and that can be sold without exceeding the Maximum Number of Shares.
 
2.1.5. Withdrawal. If a majority-in-interest of the Demanding Holders disapprove
of the terms of any underwriting or are not entitled to include all of their
Registrable Securities in any offering, such majority-in-interest of the
Demanding Holders may elect to withdraw from such offering by giving written
notice to the Company and the Underwriter or Underwriters of their request to
withdraw prior to the effectiveness of the Registration Statement filed with the
Commission with respect to such Demand Registration. If the majority-in-interest
of the Demanding Holders withdraws from a proposed offering relating to a Demand
Registration, then such registration shall not count as a Demand Registration
provided for in Section 2.1.
 
2.2 Piggy-Back Registration.
 
2.2.1. Piggy-Back Rights. If at any time on or after the date the Company
consummates a Business Combination the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, by the Company for its own account or
for stockholders of the Company for their account (or by the Company and by
stockholders of the Company including, without limitation, pursuant to Section
2.1), other than a Registration Statement (i) filed in connection with any
employee stock option or other benefit plan, (ii) for an exchange offer or
offering of securities solely to the Company’s existing stockholders, (iii) for
an offering of debt that is convertible into equity securities of the Company or
(iv) for a dividend reinvestment plan, then the Company shall (x) give written
notice of such proposed filing to the holders of Registrable Securities as soon
as practicable but in no event less than ten (10) days before the anticipated
filing date, which notice shall describe the amount and type of securities to be
included in such offering, the intended method(s) of distribution, and the name
of the proposed managing Underwriter or Underwriters, if any, of the offering,
and (y) offer to the holders of Registrable Securities in such notice the
opportunity to register the sale of such number of shares of Registrable
Securities as such holders may request in writing within five (5) days following
receipt of such notice (a “Piggy-Back Registration”). The Company shall cause
such Registrable Securities to be included in such registration and shall use
its best efforts to cause the managing Underwriter or Underwriters of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in a Piggy-Back Registration on the same terms and conditions as any
similar securities of the Company and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. All holders of Registrable Securities proposing to
distribute their securities through a Piggy-Back Registration that involves an
Underwriter or Underwriters shall enter into an underwriting agreement in
customary form with the Underwriter or Underwriters selected for such Piggy-Back
Registration.

 
25

--------------------------------------------------------------------------------

 

2.2.2. Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of shares of Common Stock which the Company desires to sell,
taken together with shares of Common Stock, if any, as to which registration has
been demanded pursuant to written contractual arrangements with persons other
than the holders of Registrable Securities hereunder, the Registrable Securities
as to which registration has been requested under this Section 2.2, and the
shares of Common Stock, if any, as to which registration has been requested
pursuant to the written contractual piggy-back registration rights of other
stockholders of the Company, exceeds the Maximum Number of Shares, then the
Company shall include in any such registration:
 
a)         If the registration is undertaken for the Company’s account: (A)
first, the shares of Common Stock or other securities that the Company desires
to sell that can be sold without exceeding the Maximum Number of Shares; (B)
second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (A), the shares of Common Stock or other securities,
if any, comprised of Registrable Securities, as to which registration has been
requested pursuant to the applicable written contractual piggy-back registration
rights of such security holders, Pro Rata, that can be sold without exceeding
the Maximum Number of Shares; and (C) third, to the extent that the Maximum
Number of shares has not been reached under the foregoing clauses (A) and (B),
the shares of Common Stock or other securities for the account of other persons
that the Company is obligated to register pursuant to written contractual
piggy-back registration rights with such persons and that can be sold without
exceeding the Maximum Number of Shares; and

 
26

--------------------------------------------------------------------------------

 

b)        If the registration is a “demand” registration undertaken at the
demand of persons other than the holders of Registrable Securities, (A) first,
the shares of Common Stock or other securities for the account of the demanding
persons that can be sold without exceeding the Maximum Number of Shares; (B)
second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (A), the shares of Common Stock or other securities
that the Company desires to sell that can be sold without exceeding the Maximum
Number of Shares; (C) third, to the extent that the Maximum Number of Shares has
not been reached under the foregoing clauses (A) and (B), collectively the
shares of Common Stock or other securities comprised of Registrable Securities,
Pro Rata, as to which registration has been requested pursuant to the terms
hereof, as applicable, that can be sold without exceeding the Maximum Number of
Shares; and (D) fourth, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (A), (B) and (C), the shares of Common
Stock or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual arrangements with such
persons, that can be sold without exceeding the Maximum Number of Shares.
 
2.2.3. Withdrawal. Any holder of Registrable Securities may elect to withdraw
such holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. The Company (whether
on its own determination or as the result of a withdrawal by persons making a
demand pursuant to written contractual obligations) may withdraw a registration
statement at any time prior to the effectiveness of the Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 3.3.
 
2.3 Registrations on Form S-3. The holders of Registrable Securities may at any
time and from time to time, request in writing that the Company register the
resale of any or all of such Registrable Securities on Form S-3 or any similar
short-form registration which may be available at such time (“Form S-3”);
provided, however, that the Company shall not be obligated to effect such
request through an underwritten offering. Upon receipt of such written request,
the Company will promptly give written notice of the proposed registration to
all other holders of Registrable Securities, and, as soon as practicable
thereafter, effect the registration of all or such portion of such holder’s or
holders’ Registrable Securities as are specified in such request, together with
all or such portion of the Registrable Securities or other securities of the
Company, if any, of any other holder or holders joining in such request as are
specified in a written request given within fifteen (15) days after receipt of
such written notice from the Company; provided, however, that the Company shall
not be obligated to effect any such registration pursuant to this Section 2.3:
(i) if Form S-3 is not available for such offering; or (ii) if the holders of
the Registrable Securities, together with the holders of any other securities of
the Company entitled to inclusion in such registration, propose to sell
Registrable Securities and such other securities (if any) at any aggregate price
to the public of less than $500,000. Registrations effected pursuant to this
Section 2.3 shall not be counted as Demand Registrations effected pursuant to
Section 2.1.

 
27

--------------------------------------------------------------------------------

 

3.            REGISTRATION PROCEDURES.
 
3.1 Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as practicable, and in connection with any such
request:
 
3.1.1. Filing Registration Statement. The Company shall, as expeditiously as
possible and in any event within sixty (60) days after receipt of a request for
a Demand Registration pursuant to Section 2.1, prepare and file with the
Commission a Registration Statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended method(s) of distribution thereof,
and shall use its best efforts to cause such Registration Statement to become
and remain effective for the period required by Section 3.1.3; provided,
however, that the Company shall have the right to defer any Demand Registration
for up to thirty (30) days, and any Piggy-Back Registration for such period as
may be applicable to deferment of any demand registration to which such
Piggy-Back Registration relates, in each case if the Company shall furnish to
the holders a certificate signed by the Chairman of the Board or President of
the Company stating that, in the good faith judgment of the Board of Directors
of the Company, it would be materially detrimental to the Company and its
stockholders for such Registration Statement to be effected at such time;
provided further, however, that the Company shall not have the right to exercise
the right set forth in the immediately preceding proviso more than once in any
365-day period in respect of a Demand Registration hereunder.
 
3.1.2. Copies. The Company shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such registration, and such
holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as the holders of Registrable
Securities included in such registration or legal counsel for any such holders
may request in order to facilitate the disposition of the Registrable Securities
owned by such holders.
 
3.1.3. Amendments and Supplements. The Company shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement (which period shall not exceed the sum of one
hundred eighty (180) days plus any period during which any such disposition is
interfered with by any stop order or injunction of the Commission or any
governmental agency or court) or such securities have been withdrawn.

 
28

--------------------------------------------------------------------------------

 

3.1.4. Notification. After the filing of a Registration Statement, the Company
shall promptly, and in no event more than two (2) business days after such
filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing in all events within two (2)
business days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the Commission of any stop order (and the Company shall
take all actions required to prevent the entry of such stop order or to remove
it if entered); and (iv) any request by the Commission for any amendment or
supplement to such Registration Statement or any prospectus relating thereto or
for additional information or of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of the securities covered by such
Registration Statement, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and promptly make
available to the holders of Registrable Securities included in such Registration
Statement any such supplement or amendment; except that before filing with the
Commission a Registration Statement or prospectus or any amendment or supplement
thereto, including documents incorporated by reference, the Company shall
furnish to the holders of Registrable Securities included in such Registration
Statement and to the legal counsel for any such holders, copies of all such
documents proposed to be filed sufficiently in advance of filing to provide such
holders and legal counsel with a reasonable opportunity to review such documents
and comment thereon, and the Company shall not file any Registration Statement
or prospectus or amendment or supplement thereto, including documents
incorporated by reference, to which such holders or their legal counsel shall
reasonably object.
 
3.1.5. State Securities Laws Compliance. The Company shall use its best efforts
to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other Governmental Authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph or subject itself to taxation in any such jurisdiction.
 
3.1.6. Agreements for Disposition. The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such registration statement. No holder of
Registrable Securities included in such registration statement shall be required
to make any representations or warranties in the underwriting agreement except,
if applicable, with respect to such holder’s organization, good standing,
authority, title to Registrable Securities, lack of conflict of such sale with
such holder’s material agreements and organizational documents, and with respect
to written information relating to such holder that such holder has furnished in
writing expressly for inclusion in such Registration Statement.
 
 
29

--------------------------------------------------------------------------------

 
3.1.7. Cooperation. The principal executive officer of the Company, the
principal financial officer of the Company, the principal accounting officer of
the Company and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential investors.
 
3.1.8. Records. The Company shall make available for inspection by the holders
of Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other professional retained by any
holder of Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, as shall be necessary to enable them to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information requested by any of them in connection
with such Registration Statement.
 
3.1.9. Opinions and Comfort Letters. The Company shall furnish to each holder of
Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter. In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each holder of Registrable Securities included in such Registration
Statement, at any time that such holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such prospectus has been declared effective and that no stop order is
in effect.
 
3.1.10. Earnings Statement. The Company shall comply with all applicable rules
and regulations of the Commission and the Securities Act, and make available to
its stockholders, as soon as practicable, an earnings statement covering a
period of twelve (12) months, beginning within three (3) months after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.

 
31

--------------------------------------------------------------------------------

 

3.1.11. Listing. The Company shall use its best efforts to cause all Registrable
Securities included in any registration to be listed on such exchanges or
otherwise designated for trading in the same manner as similar securities issued
by the Company are then listed or designated or, if no such similar securities
are then listed or designated, in a manner satisfactory to the holders of a
majority of the Registrable Securities included in such registration.
 
3.2 Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in Section
3.1.4(iv), or, in the case of a resale registration on Form S-3 pursuant to
Section 2.3 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Company’s Board of Directors,
of the ability of all “insiders” covered by such program to transact in the
Company’s securities because of the existence of material non-public
information, each holder of Registrable Securities included in any registration
shall immediately discontinue disposition of such Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such holder receives the supplemented or amended prospectus contemplated
by Section 3.1.4(iv) or the restriction on the ability of “insiders” to transact
in the Company’s securities is removed, as applicable, and, if so directed by
the Company, each such holder will deliver to the Company all copies, other than
permanent file copies then in such holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.
 
3.3 Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 2.1, any
Piggy-Back Registration pursuant to Section 2.2, and any registration on Form
S-3 effected pursuant to Section 2.3, and all expenses incurred in performing or
complying with its other obligations under this Agreement, whether or not the
Registration Statement becomes effective, including, without limitation: (i) all
registration and filing fees; (ii) fees and expenses of compliance with
securities or “blue sky” laws (including fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities); (iii)
printing expenses; (iv) the Company’s internal expenses (including, without
limitation, all salaries and expenses of its officers and employees); (v) the
fees and expenses incurred in connection with the listing of the Registrable
Securities as required by Section 3.1.11; (vi) National Association of
Securities Dealers, Inc. fees; (vii) fees and disbursements of counsel for the
Company and fees and expenses for independent certified public accountants
retained by the Company (including the expenses or costs associated with the
delivery of any opinions or comfort letters requested pursuant to Section
3.1.9); (viii) the fees and expenses of any special experts retained by the
Company in connection with such registration and (ix) the fees and expenses of
one legal counsel selected by the holders of a majority-in-interest of the
Registrable Securities included in such registration. The Company shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the Registrable Securities being sold by the holders thereof, which
underwriting discounts or selling commissions shall be borne by such holders.
Additionally, in an underwritten offering, all selling stockholders and the
Company shall bear the expenses of the underwriter pro rata in proportion to the
respective amount of shares each is selling in such offering.
 
3.4 Information. The holders of Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws.

 
32

--------------------------------------------------------------------------------

 

4.     INDEMNIFICATION AND CONTRIBUTION.
 
4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Investor and each other holder of Registrable Securities, and each
of their respective officers, employees, affiliates, directors, partners,
members, attorneys and agents, and each person, if any, who controls an Investor
and each other holder of Registrable Securities (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) (each, an “Investor
Indemnified Party”), from and against any expenses, losses, judgments, claims,
damages or liabilities, whether joint or several, arising out of or based upon
any untrue statement (or allegedly untrue statement) of a material fact
contained in any Registration Statement under which the sale of such Registrable
Securities was registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained in the Registration Statement,
or any amendment or supplement to such Registration Statement, or arising out of
or based upon any omission (or alleged omission) to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Company of the Securities Act or any rule or
regulation promulgated thereunder applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration; and the Company shall promptly reimburse the Investor Indemnified
Party for any legal and any other expenses reasonably incurred by such Investor
Indemnified Party in connection with investigating and defending any such
expense, loss, judgment, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
expense, loss, claim, damage or liability arises out of or is based upon any
untrue statement or allegedly untrue statement or omission or alleged omission
made in such Registration Statement, preliminary prospectus, final prospectus,
or summary prospectus, or any such amendment or supplement, in reliance upon and
in conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein. The Company also shall indemnify any
Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each person who controls such
Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.
 
4.2 Indemnification by Holders of Registrable Securities. Each selling holder of
Registrable Securities will, in the event that any registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such selling holder, indemnify and hold harmless the Company,
each of its directors and officers and each underwriter (if any), and each other
selling holder and each other person, if any, who controls another selling
holder or such underwriter within the meaning of the Securities Act, against any
losses, claims, judgments, damages or liabilities, whether joint or several,
insofar as such losses, claims, judgments, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or
allegedly untrue statement of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained in the Registration Statement, or any amendment or
supplement to the Registration Statement, or arise out of or are based upon any
omission or the alleged omission to state a material fact required to be stated
therein or necessary to make the statement therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such selling holder expressly
for use therein, and shall reimburse the Company, its directors and officers,
and each other selling holder or controlling person for any legal or other
expenses reasonably incurred by any of them in connection with investigation or
defending any such loss, claim, damage, liability or action. Each selling
holder’s indemnification obligations hereunder shall be several and not joint
and shall be limited to the amount of any net proceeds actually received by such
selling holder.

 
33

--------------------------------------------------------------------------------

 

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other person for indemnification hereunder, notify such other person
(the “Indemnifying Party”) in writing of the loss, claim, judgment, damage,
liability or action; provided, however, that the failure by the Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party hereunder, except and solely to the extent the Indemnifying Party is
actually prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.
 
4.4 Contribution.
 
4.4.1. If the indemnification provided for in the foregoing Sections 4.1, 4.2
and 4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
 
 
34

--------------------------------------------------------------------------------

 

4.4.2. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.
The amount paid or payable by an Indemnified Party as a result of any loss,
claim, damage, liability or action referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
 
5.     UNDERWRITING AND DISTRIBUTION.
 
5.1 Rule 144. The Company covenants that it shall file any reports required to
be filed by it under the Securities Act and the Exchange Act and shall take such
further action as the holders of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act, as
such Rules may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the Commission.
 
6.     MISCELLANEOUS.
 
6.1 Other Registration Rights. The Company represents and warrants that no
person, other than a holder of the Registrable Securities, has any right to
require the Company to register any shares of the Company’s capital stock for
sale or to include shares of the Company’s capital stock in any registration
filed by the Company for the sale of shares of capital stock for its own account
or for the account of any other person.
 
6.2 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Company hereunder may not be assigned or delegated
by the Company in whole or in part. This Agreement and the rights, duties and
obligations of the holders of Registrable Securities hereunder may be freely
assigned or delegated by such holder of Registrable Securities in conjunction
with and to the extent of any transfer of Registrable Securities by any such
holder. This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and the permitted assigns of the
Investor or holder of Registrable Securities or of any assignee of the Investor
or holder of Registrable Securities. This Agreement is not intended to confer
any rights or benefits on any persons that are not party hereto other than as
expressly set forth in Article 4 and this Section 6.2.

 
35

--------------------------------------------------------------------------------

 

6.3 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided, that if such service or transmission is not on a
business day or is after normal business hours, then such notice shall be deemed
given on the next business day. Notice otherwise sent as provided herein shall
be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.
 

 
To the Company:
 
Tremisis Energy Acquisition Corporation II
11622 Monica Street
Houston, Texas 77024
Attn: Chief Executive Officer
 
with a copy to:
 
Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York NY 10174
Attn: David Alan Miller, Esq.
 
To an Investor, to:


 
36

--------------------------------------------------------------------------------

 



 
Lawrence S. Coben
Tremisis Energy Acquisition Corporation II
11622 Monica Street
Houston, Texas 77024
 
Ronald D. Ormand 
Ronald D. Ormand
Tremisis Energy Acquisition Corporation II
11622 Monica Street
Houston, Texas 77024
 
Jon Schotz
Jon Schotz
c/o Saybrook Capital, LLC
401 Wilshire Boulevard, Suite 850
Santa Monica, California 90401
     
Charles A. Norris
1385 Park Center Drive
Vista, California 92081
     
Stephen N. Casati
Tremisis Energy Acquisition Corporation II
11622 Monica Street
Houston, Texas 77024

 
6.4 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.
 
6.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.
 
6.6 Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.
 
6.7 Modifications and Amendments. No amendment, modification or termination of
this Agreement shall be binding upon any party unless executed in writing by
such party. Notwithstanding the foregoing, any and all parties must obtain the
written consent of Citigroup Global Markets Inc. to amend or modify this
Agreement.
 
6.8 Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

 
37

--------------------------------------------------------------------------------

 

6.9 Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.
 
6.10 Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, the Investor or any other holder of Registrable Securities may
proceed to protect and enforce its rights by suit in equity or action at law,
whether for specific performance of any term contained in this Agreement or for
an injunction against the breach of any such term or in aid of the exercise of
any power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond. None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.
 
6.11 Governing Law. This Agreement shall be governed by, interpreted under, and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.
 
6.12 Waiver of Trial by Jury. Each party hereby irrevocably and unconditionally
waives the right to a trial by jury in any action, suit, counterclaim or other
proceeding (whether based on contract, tort or otherwise) arising out of,
connected with or relating to this Agreement, the transactions contemplated
hereby, or the actions of the Investor in the negotiation, administration,
performance or enforcement hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
38

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 
TREMISIS ENERGY ACQUISITION
CORPORATION II
   
   
By:  
   
Name:
 
Title:

 

 
INITIAL STOCKHOLDERS:
         
Lawrence S. Coben
         
Ronald D. Ormand
         
Jon Schotz
         
Charles A. Norris
         
Stephen N. Casati


 
39

--------------------------------------------------------------------------------

 